On the Merits
Although both motions for judgment on the pleadings have been overruled, what has already been said decides the case on the merits. Relators have failed to prove that respondent judge’s assumption of power is “clearly unauthorized by law.” 1
Accordingly, since respondent judge has statutory authority under R.C. Chapter 2721 to issue declaratory judgments, the writ is denied.

Writ denied.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.

. For a writ of prohibition to issue, relators must establish that (1) respondents are “ * * * about to exercise judicial or quasi-judicial power, (2) the exercise of such power must be clearly unauthorized by law, and (3) it must appear that the refusal of the writ would result in injury for which there is no adequate remedy in the ordinary course of law.” State, ex rel. Celebrezze, v. Butler Cty. Common Pleas Court (1979), 60 Ohio St.2d 188, 189, 14 O.O.3d 441, 398 N.E.2d 777, 778.